Citation Nr: 0010832	
Decision Date: 04/24/00    Archive Date: 05/04/00

DOCKET NO.  98-21 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbosacral strain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active service from August 1974 until October 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1998, from 
the Buffalo, New York, regional office (RO) of the Department 
of Veterans Affairs (VA) which granted a 10 percent 
disability evaluation for service-connected lumbosacral 
strain effective from October 3, 1997.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  The competent and probative evidence reflects that 
lumbosacral strain is manifested by no more than a moderate 
limitation of motion, degenerative changes, occasional spasms 
and subjective complaints of pain, without objective evidence 
of listing, atrophy, or neurologic impairment and without 
additional functional loss.


CONCLUSIONS OF LAW

1.  The veteran has stated a well-grounded claim for an 
increased disability rating for lumbosacral strain.  38 
U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a 20 percent schedular evaluation, but 
no more, for lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5292, 5295 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected lumbosacral 
strain has worsened.  The United States Court of Claims for 
Veterans Appeals (formerly U.S. Court of Veterans Appeals) 
(Court) has held a claim for an increased rating for a 
disability to be well grounded when an appellant indicates 
that the severity of the disability has increased.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992).  
Accordingly, we find the claim for an increased rating of 
lumbosacral strain to be well grounded.  Furthermore, he has 
not indicated that any probative evidence not already 
associated with the claims folder is available; therefore the 
duty to assist him has been satisfied.  38 U.S.C.A. 5107(a) 
(West 1991).

Background

Service medical records show treatment and findings of a back 
condition.  When the veteran was hospitalized by VA in mid-
1979 for Hodgkin's disease, he reported having injured his 
back in a motor vehicle accident about eight years earlier, 
which would have been prior to service.  Service connection 
for lumbosacral strain was granted by the RO in a March 1980 
rating decision.  The RO assigned a zero percent rating 
effective from June 1979 under the provisions of Diagnostic 
Code 5295 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a. 

The RO confirmed and continued the zero percent evaluation in 
September 1987.  Evidence reviewed included treatment records 
by a private physician, Richard F. Seidner, M.D., and a 
physical therapist, James Riccelli, D.M., L.P.T., for back 
symptoms following a work related back injury in October 
1986.  The RO also considered the report of a VA Compensation 
and Pension (C&P) examination in July 1987.  Examination 
findings noted tenderness only on deep pressure in the 
lumbosacral area with no radiation of pain.  Range of motion 
findings were 0-80° for flexion, 0-30° for hyperextension, 
0-30° lateral flexion, bilaterally, and 0-40° rotation, 
bilaterally.  X-rays were reported as negative.  The 
diagnosis was post traumatic, chronic lumbosacral strain, 
increasingly symptomatic.  

Additional records received from the physical therapist 
consist of duplicates of ones previously considered and 
October 1986 referral slips, which indicate that the veteran 
was to have an evaluation of his back and to start physical 
therapy.  After review of these records, the RO confirmed and 
continued the zero percent evaluation in a November 1987 
rating decision.  

The veteran claimed that he was treated for his back disorder 
while hospitalized from September to November 1987 for 
treatment for an unrelated disorder.  The San Antonio VA 
Medical Center hospital report does not show treatment for 
the veteran's service connected lumbosacral strain.  The RO 
confirmed and continued the zero percent evaluation in a 
March 1988 rating decision.  

After review of VA treatment records from February 1992 to 
November 1993, the RO confirmed and continued the 
noncompensable evaluation in a rating decision in March 1994.  
The treatment records primarily show treatment for unrelated 
disorders.  In a dietary consultation in February 1992, 
reference was made to the veteran's back condition when it 
was noted that he reported that he had not been exercising 
due to an injured back but that now his back was better and 
he would begin to exercise.

In October 1997, a claim was received from the veteran for an 
increased evaluation for his service-connected back 
condition.  He reported having had tests and a CT scan within 
the prior two months that showed deterioration of the spine.  

The veteran was afforded a C&P orthopedic examination of the 
lumbar spine in December 1997.  The veteran related a history 
of injuring his low back in service when he fell and landed 
on rocks.  He mentioned that he had received back evaluations 
through his primary VA physician and also saw a chiropractor 
and acupuncturist for acute flares of his back pain.  The 
veteran reported increasing back pain over the past year 
which was now constant.  He described pain in the left lower 
leg with occasional radiation down the leg.  The veteran 
commented that the pain increased with an activity such as 
heavy lifting.  He also remarked that he could only sit for 
approximately 5 to 10 minutes.  The veteran stated that it 
had begun to interfere with his employment.  

The clinical findings for range of motion of the back were 
forward flexion of 0 to 40°, extension was 10° with pain, and 
lateral rotation was 0 to 25° bilaterally.  The examiner 
found no pain with palpation of the spinal processes or 
paraspinal area but noted some pain with compression over the 
left thigh, especially the "SI" [sacroiliac] joint area.  
Other findings were that the straight leg raising test was 
negative and SI compression was negative.  Strength was 
grossly normal, there was no lower extremity muscle atrophy, 
and lower extremity reflexes were present and bilaterally 
equal.  The examiner commented that with flare-ups the 
veteran may have decreased range of motion but this could not 
be quantified without an examination at the time of flare-up.  
The impression was of chronic low back strain without 
evidence of radiculopathy.  In addition, the examiner added:  
"Essentially normal CT of the lumbosacral spine with mild 
facet joint arthropathy at the level of L5-S1.  No evidence 
of disc protrusion, herniation or spinal stenosis."

Outpatient treatment reports were received from the VA 
Medical Center in Syracuse, N. Y., for the period from 
December 1995 to June 1998.  These reports show complaints of 
low back pain for which the veteran took medication.  A March 
1998 entry reflects that the low back condition was stable, 
treated with medication and acupuncture.    

In a rating decision in August 1998, the RO increased the 
disability evaluation from zero to 10 percent disabling for 
characteristic painful or limited motion.  The veteran 
disagreed with the evaluation assigned and submitted 
treatment records from a private chiropractor, Howard 
Walsdorf, D.C.  These records show notations of low back 
pain.  An entry for November 1997 indicates that the veteran 
gave a history of several injuries including being hit by a 
car in the back of the spine.  He also reported that he did a 
lot of lifting.  Over a course of 20 treatments from October 
1997 to August 1998, the presence of "spasm/tender/T.P.s" 
(as pre-printed on a form) was noted on three occasions.  
Also submitted were copies of Absence Authorization slips 
showing the veteran was excused from work from January 1998 
until August 1998, but no reason was provided.  

Additional outpatient treatment reports, including duplicate 
copies of records previously considered and records 
pertaining to unrelated disorders, were received at the RO in 
May 1999 and forwarded to the Board in August 1999.  The 
veteran, through his representative, waived, in writing, 
review of these records by the agency of original 
jurisdiction.  38 C.F.R. §§ 19.37, 20.1304 (1999).  

These outpatient treatment records are for the period from 
October 1996 to December 1998.  In August 1997, the veteran 
reported low back pain that radiated to both buttocks and 
both legs.  The report of electromyography (EMG) testing in 
August 1997 reflects the conclusion that there was no 
evidence of a peripheral neuropathy.  An X-ray study 
performed in March 1997 was reported to show mild 
degenerative changes of the lumbar spine primarily of facet 
joint sclerosis at the L5-S1 level.  The remainder of the 
study was reported as normal.  

A CT scan performed in August 1997 was compared to a previous 
study made in March 1997.  The impression was essentially 
normal CT of the lumbosacral spine with mild facet joint 
arthropathy at the level of L5-S1.  The report reflects that 
there was no evidence of disc protrusion, herniation or 
spinal stenosis.

When seen in December 1998, the veteran's subjective 
complaints did not include back symptoms.  In March 1999, he 
was seen for a regular follow-up appointment for another 
disorder, at which time he also complained, of back spasm.  
Although the objective findings did not include back spasm, 
the assessment and plan noted that a medication for spasms 
would be tried.  

Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded medical history.  38 C.F.R. §§ 4.1, 4.2 
(1999).  

While evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (1996).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment, and the effect of pain, supported by 
adequate pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1999).

The veteran's lumbosacral strain is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  Under that diagnostic code, a 10 percent evaluation is 
warranted for lumbosacral strain where there is 
characteristic pain on motion.  A 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  A 
40 percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).

This appeal commenced when the evaluation for the veteran's 
back disability was zero percent.  To the extent that he 
claimed he was worse, the RO agreed and granted a 10 percent 
evaluation, effective October 3, 1997.  The veteran continued 
his appeal claiming that his condition was more severe.  
Clearly, the veteran is competent to allege that he is worse, 
and that he has functional impairment.  However, the Board 
must also consider the evidence created by competent 
professionals in deciding the appeal.  

In assessing the manifestations of the veteran's back 
disability in the context of the rating criteria, the Board 
notes that there is no competent evidence of spinal listing, 
positive Goldthwaite's sign, joint space narrowing, or any 
abnormality on forced motion.  Nor is there any evidence of a 
unilateral loss of spine motion.  Thus, the veteran clearly 
does not meet the criteria for a 40 percent rating.  In 
regard to the criteria for a 20 percent rating the evidence 
shows that subsequent to a work-related back injury the 
veteran complained of back spasm.  A pre-printed form used by 
the veteran's chiropractor contains an "objective findings" 
category of "spasm/tender/T.P.s" which was checked as noted 
at three of twenty visits.  Which of the three manifestations 
was actually present is not indicated and at most of the 
visits the notation was not made.  There is no clear evidence 
of muscle spasm upon extreme forward bending, nor does the 
evidence show unilateral loss of lateral spine motion.  
Rather, the competent evidence more nearly reflects symptoms 
consistent with the 10 percent criteria under Diagnostic Code 
5295; that is, the veteran objectively manifests limitation 
of spine motion, accompanied by complaints of pain, without 
spasm, atrophy or neurologic involvement.  Such findings are 
consistent with assignment of no more than a 10 percent 
evaluation under Diagnostic Code 5295.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based on limitation of motion 
of the affected part, like degenerative arthritis.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Where the limitation 
of motion of the specific joint or joints involved is 
noncompensable, under the applicable diagnostic codes, a 
rating of 10 percent is warranted where arthritis is shown by 
x-ray and where limitation of motion is objectively confirmed 
by evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the 
veteran is already in receipt of a 10 percent rating.  
Otherwise, limitation of lumbar motion is evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5292.

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran, through his representative, has requested that 
consideration be given to evaluating the low back disability 
under Diagnostic Code 5292.  Accordingly, the Board has 
considered whether another rating code is "more appropriate" 
than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  Specifically, as the veteran 
demonstrates occasional spasm, no listing, or radicular 
symptoms, but rather evidences mainly limited back motion 
along with complaints of pain and decreased functional 
ability, the Board finds more appropriate the provision 
governing evaluation based on limitation of lumbar spine 
motion, in conjunction with regulations contemplating 
additional disability due to functional impairment.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (1999).  The competent evidence in this case 
supports an increase to 20 percent under Diagnostic Code 
5292.  Most probative is the report of VA examination in 
December 1997.  The clinical findings show that the veteran's 
forward flexion, backward extension and rotation were limited 
and the degree of restricted motion more nearly approximates 
"moderate" limitation of lumbar motion, which warrants a 20 
percent rating under Diagnostic Code 5292.  A review of the 
December 1997 examination report, in addition to the other 
medical evidence of record, does not reveal competent 
evidence of more significant decreases in lateral flexion, 
rotation, extension or flexion indicative of a severe 
limitation of lumbar motion to warrant assignment of more 
than a 20 percent evaluation under Diagnostic Code 5292.  
38 C.F.R. § 4.71a.

The Board has considered the veteran's complaints of pain.  
However, the December 1997 examination findings were negative 
for evidence of atrophy or weakness.  Also, the Board notes 
that the VA examiner in December 1997, specifically provided 
motion ranges, as limited by pain.  The Board has awarded the 
veteran a 20 percent evaluation accordingly.  The record is 
absent objective evidence that the veteran's experiences 
additional functional loss due to pain or flare-ups from back 
disability.

The veteran has an overall picture of no more than moderate 
limitation of motion.  Although there are complaints of pain, 
the current evaluation contemplates the presence of pain.  
Functional limitation beyond that contemplated by the current 
evaluation has not been demonstrated on examination, and the 
Board concludes that the examination reports are particularly 
probative.  The most probative evidence does not establish 
that the veteran has severe limitation of motion.  When the 
rating criteria for the different evaluations are compared, 
the Board is left with the overwhelming impression that the 
veteran has no more than a moderate syndrome and no more than 
moderate functional impairment even when all manifestations 
are compared.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Given these facts, the Board concludes that the 20 percent 
evaluation herein assigned for the low back disorder 
adequately compensates the veteran for the functional 
impairment, including pain, that his service-connected 
disability actually produces.  38 C.F.R. §4.40 (1999).

The veteran contends that in addition to a limitation of 
motion he experiences radiating pain in his lower 
extremities, particularly where his sacroiliac joint and hip 
are concerned.  The Board has carefully considered 
application of Diagnostic Code 5293, pertaining to 
intervertebral disc syndrome, but notes that the competent 
evidence of record is consistently negative for diagnoses of 
intervertebral disc disease.  Examinations and diagnostic 
testing have not resulted in objective evidence of disc 
herniation or true radiculopathy/sciatica associated with the 
low back disability.  There is no competent diagnosis of 
intervertebral disc syndrome or neurologic impairment related 
to the veteran's service-connected lumbosacral strain to 
warrant consideration under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 in this case.

Next, the Board will consider whether the back disability 
warrants assignment of separate evaluations under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5292, 5295. Pyramiding, that is 
the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service- 
connected disabilities.  38 C.F.R. § 4.14.  It is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that 



none of the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  In this case, the cited diagnostic codes all 
contemplate disability based, in part, on limitation of 
motion.  As discussed, the veteran has not demonstrated 
objective evidence of neurologic symptoms, or the symptoms 
set out as indicative of lumbar strain under Diagnostic Code 
5295, other than pain and motion limitation.  Thus, to assign 
separate evaluations would be to compensate the veteran more 
than once for his same symptoms of pain and motion 
limitation. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Part 4 
(1999), to include other potentially applicable diagnostic 
codes whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no schedular basis upon which to 
assign a higher disability evaluation higher than the 20 
percent awarded herein.  As the veteran's spine is not 
ankylosed, application of 38 C.F.R. § 4.71a, Diagnostic Code 
5289 is not warranted. 

The veteran's primary complaint regarding his back condition 
is pain.  Although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In this case, 
the 20 percent disability rating assigned herein for moderate 
impairment of the lumbar spine adequately compensates the 
veteran for his pain with minimal functional loss and for any 
increased level of functional loss and pain that he may 
experience during flare-ups.

In sum, the competent and probative evidence supports 
assignment of a 20 percent schedular evaluation based on the 
veteran's manifested limitation of lumbar motion with 
associated pain. 





ORDER

A 20 percent schedular evaluation for service-connected 
lumbosacral strain is granted, subject to the laws and 
regulations governing the payment of monetary awards.





		
	JANE E. SHARP
Member, Board of Veterans' Appeals

 
- 8 -


- 1 -


